I dissent. The only issue in this case is the question of fact as to whether the sidewalk was exceptionally slippery — clearly a question of fact. The Constitution (Art. III, sec. 23) clearly and undisputedly imposes upon the jury the right and duty of determining the facts. The jury viewed the premises, saw and heard the witnesses face to face. Their verdict is final on the facts. In addition, the judge who saw and heard the witnesses concurred in the verdict. The court here usurps the right and duty of the jury and finds the facts in direct contravention of the provision of the Constitution. If the Constitution is not fair or practical, let the people change it in the lawful way. Courts have no right to change it by a forced construction.